Citation Nr: 0012823	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left back in the scapular region and 
left axillary region with injury to Muscle Group II, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left abdomen with injury to Muscle 
Group XIX, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1944 to 
June 1946.

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  The RO, in pertinent part, 
continued the 20 percent evaluation for residuals of a 
shrapnel wound of the left back in the scapular region and 
left axillary region with injury to Muscle Group II, and 
continued the 10 percent evaluation for residuals of a 
shrapnel wound of the left abdomen with injury to Muscle 
Group XIX.  

In June 1996 the RO, in pertinent part, denied entitlement to 
service connection for osteoarthritis of the left shoulder as 
secondary to the service-connected residuals of a shrapnel 
wound of the left back in the scapular region and left 
axillary region with injury to Muscle Group II.

In July 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In April 1998 the RO affirmed the determinations previously 
entered.

In September 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In October 1999 the RO affirmed the determinations previously 
entered, and granted entitlement to service connection for 
post-traumatic osteoarthritis of the left shoulder, effective 
June 21, 1995, with assignment of a 20 percent evaluation.  A 
notice of disagreement was received by the appellant in 
November 1999 as to both the evaluation assigned and the 
effective date of the grant of service connection.  



The RO issued a statement of the case in February 2000.  
However, the appellant has not submitted a substantive 
appeal, nor has the claim been certified for appeal.  Thus, 
the Board does not have jurisdiction over this issue, and it 
will not be discussed in this decision.  Roy v. Brown, 5 Vet. 
App. 554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to 
Muscle Group II are currently manifested by no more than a 
moderate muscle injury.

2.  Residuals of a shrapnel wound of the left abdomen with 
injury to Muscle Group XIX are currently manifested by no 
more than a moderate muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to 
Muscle Group II have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 
5302 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left abdomen with injury 
to Muscle Group XIX have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5319 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Documentation of record dated in November 1945 shows the 
veteran was awarded the Purple Heart Medal for combat 
incurred wounds.

A December 1967 VA medical examination report shows the 
veteran has a shrapnel wound scar on the left abdomen at the 
costal margin which was adherent and measured 2 by 1/2 inches, 
with injury to Muscle Group XIX.  There was another scar in 
the left scapular region measuring 1 by 1/4 inches in the left 
back 1 inch behind the left posterior axillary region 
measuring 2 by 3/4 inches with injury involving the latissimus 
dorsi.  The examiner diagnosed residual of a shrapnel wound 
of the left abdomen, scar, healed, , muscle injury, mild, 
involving Muscle Group XIX; residual of a shrapnel wound of 
the left scapular region, scar, healed, non-disabling; and 
residual of a shrapnel wound of the left back, scar, healed 
muscle injury, involving the latissimus dorsi muscle.

Service connection for residuals of a shrapnel wound of the 
left back in the scapular region and left axillary region 
with injury to Muscle Group II and residuals of a shrapnel 
wound of the left abdomen with injury to Muscle Group XIX was 
granted by the RO in June 1968, effective October 30, 1967, 
and assigned 20 percent and 10 percent evaluations 
respectively.  In February 1969 the RO granted an effective 
date of February 18, 1954, for service connection for both 
shrapnel wound disabilities and assigned noncompensable 
evaluations for both disabilities from that time until 
October 30, 1967.

In a June 1995 letter. Dr. P.N.L. stated that he had examined 
the appellant, who had complained of productive pain from 
residuals of shrapnel wound to the left back in the scapular 
region and left axillary region, continuous, recurrent pain 
of the left abdomen, and weakness in the left upper 
extremity.  




Dr. P.N.L. stated that the appellant had recurrent swelling 
over the residual shrapnel wound to the left back in the 
scapular region and swelling of the left axillary region with 
redness to Muscle Group II.  He added that productive pain of 
the part affected was "possible."  As to the appellant's 
abdomen, Dr. P.N.L. stated that he found deep, productive 
pain of the part affected and that the appellant's suffering 
was tantamount to moderate impairment of the muscles of the 
abdominal wall or tantamount to severe impairment.  Dr. 
P.N.L. stated he recommended that the appellant seek further 
treatment.

The appellant underwent a VA examination in August 1995.  He 
complained of pain in the left shoulder and abdomen, chronic 
back ache, and epigastric pain.  The VA examiner stated that 
there was slight tissue loss on the left upper extremity as 
shown by the left mid arm circumference of 27 centimeters 
(cm) and the right arm circumference of 28 cm.  The left mid 
forearm was 23 cm and the right mid forearm was 24 cm.  The 
VA examiner stated that there was an injury to Muscle Groups 
II, XIX, and XXI.  She stated that there was a healed scar on 
the left scapular area, which was about 142 cm long.  There 
was also a healed scar on the left anterior axillary fold, 
which was about 3 by 4 inches in diameter and was nontender 
and nonadherent.  Finally, there was a healed scar in the 
left upper abdomen, which was about 2 to 3 inches in diameter 
and was nontender, nonadherent, and nondepressed.

The VA examiner stated that the left upper hand grip had fair 
strength, whereas the right hand grip had good strength.  
There was evidence of pain in forward elevation of the left 
shoulder and on abduction.  Range of motion was 0 to 
120 degrees in the left arm and 0 to 150 degrees in the right 
arm.  There was no evidence of muscle hernia.  The relevant 
diagnoses were healed scars back in the scapular region and 
left axillary region with injury to Muscle Groups XXI and II 
with limitation of motion of the shoulder joint with a healed 
scar of the left abdomen with injury to Muscle Group XIX.



In an August 1996 letter, Dr. P.N.L. stated that he had seen 
the appellant for complaints of continuous, severe, and 
recurrent pain to Muscle Groups II and XIX at that time.  He 
stated that the appellant had complained of weakness in the 
left upper extremity due to productive pain.  Dr. P.N.L. 
reported the function of the Muscle Group II verbatim from 
the rating criteria and stated that it was "severe."  He 
stated that the left abdomen displayed moderate loss of 
normal muscle substance or firm resistance.  He stated that 
tests of strength and endurance of muscle groups involved 
confirmed moderately severe muscle loss with extensive 
scarring damage and made an overall determination of severe 
impairment.

In the July 1997 remand, the Board asked that the appellant 
be examined by VA to determine the nature and extent of the 
severity of the service-connected residuals of a shrapnel 
wound of the left back in the scapular region and left 
axillary region with injury to Muscle Group II and residuals 
of a shrapnel wound of the left abdomen with injury to Muscle 
Group XIX.

The appellant was examined by VA in October 1997.  He 
reported left shoulder pain.  The examiner stated that he had 
reviewed the claims file.  He stated that the appellant had 
limitation of motion of the left shoulder and noted that the 
appellant did not want to abduct the shoulder.  The examiner 
stated that the area was negative for neurologic deficit and 
negative for atrophy of the deltoid or shoulder muscle.  

He reported that there were scars on the anterior chest on 
the left side, on the posterior back near the scapular 
region, and on the abdomen.  He stated that the muscle groups 
involved were negative for atrophy.  The examiner stated that 
there were two scars on the left posterior back and on the 
anterior chest.  There were no adhesions, damage to tendons, 
or damage to bones, joints, and nerves.  He stated that the 
appellant's strength was "weak."  There was evidence of 
pain on the left shoulder, particularly on abduction.  There 
was no evidence of muscle hernia.


The examiner stated that the appellant claimed to have pain 
when performing range of motion of the left upper extremity 
and commented he felt that the appellant's reaction was 
exaggerated.  It was his opinion that the appellant's 
limitation of motion of the left shoulder was due to 
prolonged disuse of the joint, which resulted in stiffening 
and the onset of degenerative osteoarthritis.

In a March 1998 addendum to the October 1997 examination the 
examiner stated that the appellant's service-connected 
disabilities did not cause weakened movement, excess 
fatigability, or incoordination.

In an April 1998 letter Dr. E.U.G. stated that he had 
examined the appellant at that time.  He stated that the 
appellant had reported continuous, severe, recurrent pain of 
the left back and left abdomen.  Examination of the muscles 
in Muscle Group II revealed a finding of "severe."  
Examination of the muscles in Muscle Group XIX revealed a 
finding of "severe."  Examination of the muscles in Muscle 
Group XXI revealed a finding of "moderately severe."  No 
specific clinical findings were reported in the letter.

The appellant was examined by VA in September 1998.  The 
examiner noted that the appellant had three scars from 
shrapnel in the left back, left axillary region, and left 
anterior chest.  She stated that all three scars were 
negative for tenderness; adherence; ulceration or breakdown 
of skin; elevation or depression; underlying tissue loss; 
disfigurement; and limitation of function.  The texture of 
each scar was reported as smooth.  The diagnosis was healed 
scars, residuals of shrapnel wounds with injury to Muscle 
Group XXI.

The appellant was examined by VA in September 1998.  He 
denied having productive cough, sputum, hemoptysis, and/or 
anorexia.  He reported dyspnea upon walking a half kilometer 
and shortness of breath two to five times per month.  He 
stated that the last time he had a period of incapacitation 
was in January 1998 because of a cough, when he was confined 
overnight in a local hospital.  



The examiner stated that the appellant was comfortable and 
not in cardiorespiratory distress.  The appellant had 
symmetrical chest expansion with no retractions and clear 
breath sounds.  A pulmonary function test revealed normal 
findings.  Chest x-rays revealed no metallic foreign bodies.  
The examiner stated that a bilateral chronic basal bronchitis 
with underlying basal pneumonitis and moderate pleural 
thickening had been unchanged since October 1997.  The 
diagnosis entered was history of shrapnel wound with injury 
to Muscle Group XXI with no traumatic residuals seen in the 
muscles of respiration.

A September 1998 VA examination report shows the VA examiner 
stated that there was no evidence of peripheral neuropathy in 
the left upper extremity.

The appellant was again examined by VA in September 1998.  He 
reported left shoulder pain, which radiated to the left neck 
and left anterior chest with limitation of motion of the left 
shoulder.  The VA examiner stated that the appellant had mild 
to moderate functional impairment with the inability to lift 
the left arm or left shoulder during flare-ups.  She stated 
that the muscle strength was 5/5 in both the right and left 
upper extremities and that the service-connected area was 
negative for muscle herniation.  The examiner stated that she 
could not report the ranges of motion of the left arm because 
the appellant refused to cooperate due to pain.

In a February 1999 addendum, the VA examiner stated that the 
appellant's service-connected residuals of the shrapnel wound 
of the left abdomen did not cause weakened movement, excess 
fatigability, or incoordination.  She stated that the 
severity of the "alleged residuals" of the left back injury 
could not be objectively quantified at the time of the VA 
examination because of the appellant's refusal to cooperate 
performing range of motion of the shoulders, particularly the 
left.  She noted that she had made a prior determination in 
October 1997 that the appellant's reaction when performing 
range of motion of the left upper extremity had been 
"exaggerated."



The examiner stated that although the appellant claimed to 
have severe pain over the left shoulder, there was no atrophy 
present of the deltoids or shoulder muscles nor were there 
any neurologic deficits.  It was her determination that the 
appellant's left back showed no traumatic residuals.

The appellant was examined by VA in April 1999.  The examiner 
noted that the appellant had three scars: one on the left 
scapular area, one on the abdomen, and one on the chest, all 
of which were nontender.  The scars were negative for 
adherence; ulceration or breakdown of skin; inflammation, 
edema, or keloid formation; and limitation of function.  

The examiner stated that the extent of underlying tissue loss 
was minimal, and that the scar on the chest was slightly 
disfiguring.  The scars were noted to be hypopigmented.  The 
diagnoses were residuals of shrapnel to Muscle Groups II and 
XIX and arthritis of the left shoulder.

The appellant was again examined by VA in April 1999.  He 
reported pain over the left shoulder with limitation of 
motion and that pain was aggravated by cold weather.  The 
examiner stated that pain was severe if the shoulder was 
moved beyond 45 degrees on flexion and abduction, and that 
the appellant had difficulty performing activities that 
involved overhead motions.  He stated that the muscle groups 
involved were II and XIX.  The examiner stated that the 
appellant had post-traumatic arthritis of the left shoulder.  
His muscle strength was reported to be "good" at 4/5.  
There was no muscle herniation.  The examiner stated that 
pain was the major functional impact which limited the range 
of motion of the left shoulder.  The diagnosis was post-
traumatic arthritis of the left shoulder and residuals of 
shrapnel wounds to Muscle Groups II and XIX.

In a September 1999 addendum, the VA examiner stated that the 
injury to the scapula or back had caused a disabling effect 
with regard to performing average employment but noted that 
the abdomen injury had no such effect.


Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the Board notes that the changes made to 38 C.F.R. 
§ 4.56 were not substantive and thus neither is more 
favorable to the appellant's claim.  See Heuer v. Brown, 
7 Vet. App. 379 (1995).

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
3.56(d)(2)(i) (1999).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (1999).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 3.56(d)(4)(i) (1999).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.


The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).






Analysis

Initially the Board finds that the appellant's claims for 
increased evaluations for residuals of a shrapnel wound of 
the left back in the scapular region and left axillary region 
with injury to Muscle Group II and residuals of a shrapnel 
wound of the left abdomen with injury to Muscle Group XIX are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The appellant's assertions concerning the 
severity of his service-connected left back and left abdomen 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claims for higher evaluations 
are well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the appellant has been given the opportunity to 
submit additional evidence, and he has been afforded the 
benefit of contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  The Board finds that 
consideration of the claimant's appeal is accordingly proper 
at this time.


Residuals of a shrapnel wound of the left 
back in the scapular region and left 
axillary region with injury to Muscle 
Group II 

A noncompensable evaluation is warranted for a slight muscle 
injury involving Muscle Group II, which function is 
depression of arm from vertical overhead to hanging at side, 
downward rotation of scapula, and in forward and backward 
swing of the arm.  38 C.F.R. Part 4, Diagnostic Code 5302 
(1999).  A 20 percent evaluation is warranted for a moderate 
muscle injury; a 30 percent evaluation is warranted for a 
moderately severe muscle injury, and a 40 percent evaluation 
is warranted for a severe muscle injury.  Id.  

As noted in the introduction, the appellant has been granted 
service connection for arthritis in the left shoulder and 
assigned a 20 percent evaluation under Diagnostic Code 5010-
5201.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  The clinical findings have revealed 
pain in the shoulder and slight tissue loss in the left upper 
extremity.  The scars from the entry and exit wounds have 
been noted to be well healed and nontender and have been 
negative for adherence, ulceration, inflammation, edema, 
keloid formation, and limitation of function.  No muscle 
hernia has been reported.  In August 1995 the VA examiner 
stated that the appellant had fair strength in the left hand 
and good strength in the right hand.

In October 1997 the VA examiner stated that there was no 
neurologic deficit and that the area of the service-connected 
disability did not reveal any atrophy.  The appellant's 
strength was reported as "weak."  The VA examiner made a 
specific finding that there were no adhesions, damage to 
tendons, or damage to bones, joints, or nerves.  In a March 
1998 addendum, the VA examiner stated that the service-
connected disability did not cause weakened movement, excess 
fatigability, or incoordination.

In September 1998, muscle strength was reported as 5/5 in 
both upper extremities, and in April 1999, muscle strength 
was reported as 4/5 in the left upper extremity.  The Board 
finds that the above-described medical findings are 
indicative of no more than a 20 percent evaluation under 
Diagnostic Code 5302.

Reviewing the appellant's claim for an increased evaluation 
under 38 C.F.R. § 4.56(d)(2)(iii), objective findings of the 
residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to 
Muscle Group II are consistent with the findings of no more 
than a moderate disability of the muscle.  The appellant's 
scars from the shrapnel wound have not shown prolonged 
infection.  There has been a report of slight tissue loss on 
the left upper extremity.  Such medical findings are 
consistent with no more than a moderate muscle disability and 
thus no more than 20 percent disabling.  See 38 C.F.R. Part 
4, Diagnostic Code 5302.

An evaluation in excess of 20 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  As noted above, the appellant 
is receiving a separate evaluation for his limitation of 
motion of the left upper extremity, to include arthritis.  
The VA examiners have stated that there is no atrophy of the 
deltoids or shoulder muscles.  It was noted that the 
appellant's left arm was 1 cm smaller than the right arm.  A 
1 cm difference is not indicative any more than a moderate 
muscle injury.  The medical examinations have not revealed a 
loss of deep fascia or muscle substance.  The Board finds 
that the 20 percent evaluation contemplates the appellant's 
complaints of pain and weakness.  The loss of strength in the 
left upper extremity is no more than moderate.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The appellant 
has reported pain in his left upper extremity, which has been 
substantiated by medical professionals.  

The appellant is in receipt of a separate evaluation for the 
limitation of motion of his left upper extremity.  In March 
1998, the VA examiner stated that the appellant's service-
connected residuals of a shrapnel wound of the left back in 
the scapular region and left axillary region with injury to 
Muscle Group II did not cause weakened movement, excess 
fatigability, or incoordination.

The appellant has less movement than normal and pain on 
movement, which the Board finds is contemplated by the 
current 20 percent evaluation assigned to the service-
connected residuals of a shrapnel wound of the left back in 
the scapular region and left axillary region with injury to 
Muscle Group II and the 20 percent evaluation assigned to the 
left upper extremity.  The current findings as to the 
service-connected residuals of a shrapnel wound of the left 
back are indicative of no more than a 20 percent evaluation.  

The Board is aware that the findings made by Drs. P.N.L. and 
E.U.G. are indicative of a moderately severe to severe muscle 
injury of Muscle Group II.  However, the Board finds that the 
VA examinations are much more probative and give the private 
examinations little probative value.  Both Drs. P.N.L. and 
E.U.G. made conclusory findings of "severe" as to the 
service-connected residuals of a shrapnel wound of the left 
back and did not substantiate their determinations with 
clinical findings, as the VA examiners did.  Additionally, 
the VA examiners noted that they had had an opportunity to 
review the claims file.  For these reasons, the Board accords 
the VA examination reports more probative value than the 
private examination reports.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his service-connected 
residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to 
Muscle Group II are worse than the 20 percent evaluation 
contemplates, the medical findings do not support his 
contentions.  As stated above, the clinical findings made by 
the VA examiners establish no more than moderate muscle 
injury of Muscle Group II.

Additionally, the appellant has been noted to have been 
exaggerating his symptoms during one of the examinations and 
uncooperative during another.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Residuals of a shrapnel wound of the left abdomen
with injury to Muscle Group XIX

A noncompensable evaluation is warranted for a slight muscle 
injury involving Muscle Group XIX, which function is the 
support and compression of the abdominal wall and lower 
thorax, flexion and lateral motions of spine, and synergists 
in strong downward movements of arm.  38 C.F.R. Part 4, 
Diagnostic Code 5319 (1999).  A 10 percent evaluation is 
warranted for a moderate muscle injury; a 30 percent 
evaluation is warranted for a moderately severe muscle 
injury, and a 50 percent evaluation is warranted for a severe 
muscle injury.  Id.  

A noncompensable evaluation is warranted for a slight muscle 
injury involving Muscle Group XXI, which function are the 
muscles of respiration.  38 C.F.R. Part 4, Diagnostic Code 
5321 (1999).  A 10 percent evaluation is warranted for a 
moderate muscle injury and a 20 percent evaluation is 
warranted for a moderately severe or severe muscle injury.  
Id.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation.  Consideration of an evaluation under 
Diagnostic Code 5321 would not benefit the appellant, as a VA 
examiner has stated that the shrapnel wound to Muscle Group 
XXI has resulted in no traumatic residuals in the muscles of 
respiration.  See 38 C.F.R. Part 4, Diagnostic Code 5321.  
Thus, no more than a noncompensable evaluation would be 
warranted under that Diagnostic Code.  See id.

As to Diagnostic Code 5319, an evaluation in excess of 
10 percent is not warranted.  The residual scar from the 
shrapnel has been noted to be well healed and nontender.  
Additionally, the scar has been reported to be negative for 
adherence, ulceration, breakdown, inflammation, edema, keloid 
formation, or limitation of function.  There has been no 
finding of atrophy upon examination of the muscle groups in 
that area or evidence of muscle hernia.  In fact, in October 
1997, the VA examiner stated that there was no atrophy of the 
muscles in this area.  In a September 1999 statement, the VA 
examiner stated that the injury to the abdomen had no effect 
on the appellant's ability to perform average employment.  
Such findings are indicative of no more than a 10 percent 
evaluation.

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
the residuals of a shrapnel wound of the left abdomen with 
injury to Muscle Group XIX are consistent with the findings 
of no more than a moderate disability of the muscle.  The 
appellant's scar from the shrapnel wound have not shown 
prolonged infection.  There has been no report of any loss of 
underlying tissue underneath the scars.  The Board finds that 
the medical findings described above are consistent with no 
more than a moderate muscle disability and thus no more than 
10 percent disabling.  See 38 C.F.R. Part 4, Diagnostic Code 
5319.

An evaluation in excess of 10 percent is not warranted.  The 
objective findings of record are not indicative of any more 
than a moderate muscle injury.  There has been a specific 
finding that the appellant's shrapnel wound in the left 
abdomen causes no impairment of earning capacity.  The 
examinations have not revealed a loss of deep fascia or 
muscle substance.  The Board finds that the 10 percent 
evaluation contemplates the appellant's complaints of pain in 
his abdomen.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  

In March 1998 and again in February 1999, the VA examiner 
stated that the appellant's service-connected residuals of a 
shrapnel wound of the left abdomen did not cause weakened 
movement, excess fatigability, or incoordination.  The Board 
finds that any pain that the appellant has in that area is 
contemplated by the current 10 percent evaluation assigned.  
The current findings as to the service-connected residuals of 
a shrapnel wound of the left abdomen are indicative of no 
more than a 10 percent evaluation.  

The Board is aware that the findings made by Drs. P.N.L. and 
E.U.G. are indicative of a moderately severe to severe muscle 
injury of Muscle Group XIX and XXI.  However, the Board finds 
that the VA examinations are much more probative and give the 
private examinations little probative value.  Both Drs. 
P.N.L. and E.U.G. made conclusory findings of "severe" and 
"moderately severe" as to the service-connected residuals 
of a shrapnel wound of the left abdomen and did not 
substantiate their determinations with clinical findings, as 
the VA examiners did.  Additionally, the VA examiners noted 
that they had had an opportunity to review the claims file.  
For these reasons, the Board accords the VA examination 
reports more probative value than the private examination 
reports.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated that his service-connected 
residuals of a shrapnel wound of the left abdomen with injury 
to Muscle Group XIX are worse than the 10 percent evaluation 
contemplates, the medical findings do not support his 
contentions.  As stated above, the clinical findings made by 
the VA examiners establish no more than moderate muscle 
injury of Muscle Group XIX, and in fact, establish no muscle 
injury of Muscle Group XXI.

Additionally, the appellant has been noted to have been 
exaggerating his symptoms during one of the examinations and 
uncooperative during another.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Extraschedular Consideration

The United States Court of Appeals for Veteran Claims (Court) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  While the RO provided 
the veteran the criteria referable to assignment of 
extraschedular evaluations, it did not actually discuss them 
in light of his claim for increased compensation benefits for 
the disabilities at issue.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's residuals of shrapnel 
wounds to the left back or the left abdomen have resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Thus, referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to 
Muscle Group II is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the left abdomen with injury 
to Muscle Group XIX is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

